Exhibit 10.25

Modification to Terms of Employment for Gary R. Enzor

December 30, 2012

Dear Gary,

To ensure continued compliance with Section 409A of the Internal Revenue Code,
the following will modify your Employment Agreement dated November 3, 2004 and
as amended pursuant to a letter agreement dated June 14, 2007 (the “Employment
Agreement”) with Quality Distribution, Inc. (the “Company”) as follows,
effective as of the date hereof:

 

1. Subsection 4.2.2 is amended by deleting the last sentence thereof and by
substituting the following:

Such annual cash bonus shall be paid in the year following the year in which the
Termination Date occurs and at the same time such annual cash bonuses are
normally paid to senior executives of the Company.

2. Subsection 4.2.3 is amended substituting the following for paragraph
(i) thereof and by deleting the last sentence thereof:

(i) an annual cash bonus at target prorated from the first day of such fiscal
year through the Termination Date to be paid in the year following the year in
which the Termination Date occurs and at the same time annual cash bonuses are
normally paid to senior executives of the Company;

 

3. Subsection 4.3.1 is amended by deleting the existing provision and by
substituting the following:

4.3.1 In the event of a change of control of the Company, as defined in the
Option Plan, if a termination of Executive’s employment by the Company without
Cause or a resignation by Executive for Good Reason occurs within one year of
such change of control, Executive shall be entitled to the greater of the
severance pay and benefits provided under Sections 4.2.3 and 4.2.4 thereof or
the change of control benefits provided to any executive at the senior vice
president level, provided that such other benefits will be paid at a time and in
a form that does not violate the requirements of Internal Revenue Code
Section 409A (“Section 409A”) to the extent applicable.

 

4. A new subsection 4.4.2 shall be added to Section 4.4 as follows:

4.4.2 The payments and benefits set forth in Sections 4.2.3, 4.2.4 and 4.3 shall
be made or begin, as applicable, within the 45-day period immediately following
the Termination Date, provided that Executive has delivered an executed copy of
the general release agreement described above and the seven (7) day statutory
period during which Executive may revoke such general release agreement has
expired before such 45th day. If such 45-day period begins in one calendar year
and ends in another, then any payments or benefits that are subject to
Section 409A shall be made or provided in the later calendar year.



--------------------------------------------------------------------------------

5. A new Section 20 shall be added to the end of the Employment Agreement as
follows:

20. Section 409A.

This Agreement shall be interpreted, administered and construed to reflect the
intent of the parties that all aspects of the Agreement shall, to the extent
subject to Section 409A, comply with Section 409A and any regulations and other
binding guidance thereunder and to avoid any adverse tax result thereunder. All
payments under this Agreement are deemed to be a separate payment for purposes
of Section 409A of the Code, and the right to a series of installment payments
shall be treated as the right to a series of separate payments. If, and only if
required by law, the Company shall not pay any amount or provide any benefit
under Sections 4.2 and 4.3 until the first day of the seventh (7th) month
following the Termination Date, at which time all payments that would have
otherwise been made since the Termination Date shall be made. Neither the
Company nor any of its Affiliates makes or has made any representation,
warranty, or guarantee of any federal, state, or local tax consequences with
respect to the entitlement or receipt of any benefit or payment hereunder,
including but not limited to, under Section 409A of the Code, and Executive is
solely responsible for all taxes, penalties and interest that may result from
his receipt of the amounts payable under this Agreement.

The Company requests your signature below and your subsequent delivery of this
letter agreement to the Company to evidence confirmation of your understanding
of, and agreement to, the above-described changes to the terms of your
employment as of December 30, 2012.

 

QUALITY DISTRIBUTION, INC. By:   /s/ John T. Wilson  

John T. Wilson

Senior Vice President, General Counsel and Corporate Secretary

Agreed to and accepted as of the date first written above.

 

By:   /s/ Gary R. Enzor   Gary R. Enzor

 